DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/19/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant's arguments filed on 01/23/2019 with respect to claims 16 – 36, 38 – 40, 42 – 44, 46 - 55 have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 – 31, 33 - 35, 37 – 39, 42 – 43, and 46 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US PgPub No. 2009/0059006) in view of Scott (US PgPub No. 2008/0057941) in view of MURAVEYNYK (US PgPub No. 2009/0295830).
Regarding claim 16, Hattori teaches vehicle camera system (figure 1A, 4, 7, and 11 - 12) comprising: an imaging device adapted to be mounted on a vehicle (paragraphs 0003, 0029, and 0048) and configured to capture an image and output a first image having an image area based on the captured image, the first image having a first field of view when the vehicle camera system is changed over from a non-active state to an active state (figures 3A, 6A; also, figures 2A – 2C, 5A – 5C, and 8A – 8C); and a processor operable when the vehicle camera system is in its active state and (figures 1A, 4, 7, and 11 - 12) configured to: generate a second image based on the captured image, the second image having an image area and a second field of view that is smaller than the first field of view and output to a display unit the first image having the first field of view when the vehicle camera system is placed in its active state (figures 3C, 6C; also, figures 2A – 2C, 
However, Hattori fails to teach the second image having the second field of view being displayed with information indicating that the displayed image is enlarged; generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, the second image being a specific region of the first image at the position determined by the user. Scott, on the other hand teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged, generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, the second image being a specific region of the first image at the position determined by the user.
More specifically, Scott teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged (paragraphs 0010 – 0020, 0069 – 0084 and figures 8 – 12; zoom level indicator), generate 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Scott with the teachings of Hattori to have a system that notifies that the user of a zoom factor of imaging hence improving Hattori invention by allowing improved user notification when capturing images.
However, Hattori in view of Scott fail to teach the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal. MURAVEYNYK, on the other hand teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal.
More specifically, MURAVEYNYK teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user (paragraphs 0025 – 0027) and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal (paragraphs 0025 – 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of MURAVEYNYK with the 

	Regarding claim 17, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the first field of view of the first image includes a view of at least a portion of the vehicle (figures 3A and 6A; wherein the first field of view of the first image includes a view of at least a portion of the vehicle).

Regarding claim 18, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second image is an enlarged image of the specific region of the image captured by the imaging device (figures 3C, 6C; wherein the second image is an enlarged image of a specific region of the image captured by the imaging device).

Regarding claim 19, as mentioned above in the discussion of claim 18, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the enlarged image of the specific region includes a portion of the vehicle (figures 3C, 6C; wherein the enlarged image of the specific region includes a portion of the vehicle).

claim 20, as mentioned above in the discussion of claim 18, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the amount of enlargement of the specific region is determined by a stored setting value of the enlargement data determined by the user (figures 3C, 6C; wherein the amount of enlargement of the specific region is determined by a stored setting value of the enlargement data determined by the user).

Regarding claim 21, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the imaging device is installed in a rear portion of the vehicle (figures 1B and paragraph 0048), and wherein a display unit configured to display the first and second images is installed inside the vehicle (figure 1A/4/7 item 93 display installed inside the vehicle for displaying).

Regarding claim 22, Hattori teaches a vehicle imaging method (paragraphs 0003, 0029, and 0048), comprising: capturing an image with an imaging device mounted on a vehicle (paragraphs 0003, 0029, and 0048); providing a first image having an image area based on the captured image, the first image having a first field of view when a vehicle camera system including the imaging device is changed over from a non-active state to an active state (figures 3A, 6A; also, figures 2A – 2C, 5A – 5C, and 8A – 8C); generating a second image based on the captured image, the second image having an image area and a second field of view that is smaller than the first field of view (figures 3C, 6C; also, figures 2A – 2C, 5A – 5C, and 8A – 8C); outputting to a display unit the first image having 
However, Hattori fails to teach the second image having the second field of view being displayed with information indicating that the displayed image is enlarged; generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, the second image being a specific region of the first image at the position determined by the user. Scott, on the other hand teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged; generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, the second image being a specific region of the first image at the position determined by the user.
More specifically, Scott teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Scott with the teachings of Hattori to have a system that notifies that the user of a zoom factor of imaging hence improving Hattori invention by allowing improved user notification when capturing images.
However, Hattori in view of Scott fail to teach the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user. MURAVEYNYK, on the other hand teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user.
More specifically, MURAVEYNYK teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user (paragraphs 0025 – 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of MURAVEYNYK with the teachings of Hattori in view of Scott to have a system that notifies that the user of a zoom factor of imaging hence improving Hattori invention by allowing improved user to quickly and easily zoom on a specific region thereby improving the invention of Hattori.

claim 23, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the first field of view of the first image includes a view of at least a portion of the vehicle (figures 3A and 6A; wherein the first field of view of the first image includes a view of at least a portion of the vehicle).

Regarding claim 24, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second image is an enlarged image of the specific region of the image captured by the imaging device (figures 3C, 6C; wherein the second image is an enlarged image of the specific region of the image captured by the imaging device).

Regarding claim 25, as mentioned above in the discussion of claim 24, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the enlarged image of the specific region includes a portion of the vehicle (figures 3C, 6C; wherein the enlarged image of the specific region includes a portion of the vehicle).

Regarding claim 26, as mentioned above in the discussion of claim 24, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the amount of enlargement of the specific region is 

Regarding claim 27, as mentioned above in the discussion of claim 24, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the step of capturing comprises capturing a rear view of the vehicle (figures 1B and paragraph 0048).

Regarding claim 28, Hattori teaches a vehicle camera system (figure 1A, 4, 7, and 11 - 12) comprising: a vehicle camera adapted to be mounted on a vehicle (paragraphs 0003, 0029, and 0048); circuitry configured to: generate a first image from an image captured by the vehicle camera, the first image having an image area and a first field of view when the vehicle camera system is changed over from a non-active state to an active state (figures 3A, 6A; also, figures 2A – 2C, 5A – 5C, and 8A – 8C); generate, when the vehicle camera system is in its active state, a second image based on the image captured by the vehicle camera, the second image having an image area and a second field of view that is smaller than the first field of view (figures 3C, 6C; also, figures 2A – 2C, 5A – 5C, and 8A – 8C); and output to a display unit the first image having the first field of view when the vehicle camera system is placed in its active state, and output to the display unit the second image having the second field of view in response to a selection signal (figure 1A/4/7 item 93 display for displaying items 3A – 3C and 6A – 6C); wherein the second image having the second field of view is displayed in place of the first image 
However, Hattori fails to teach the second image having the second field of view being displayed with information indicating that the displayed image is enlarged; generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, the second image being a specific region of the first image at the position determined by the user. Scott, on the other hand teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged; generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, the second image being a specific region of the first image at the position determined by the user.
More specifically, Scott teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged (paragraphs 0010 – 0020, 0069 – 0084 and figures 8 – 12; zoom level indicator); generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user (paragraphs 0088 – 0091 also figure 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Scott with the teachings of Hattori to have a system that notifies that the user of a zoom factor of imaging hence improving Hattori invention by allowing improved user notification when capturing images.
However, Hattori in view of Scott fail to teach the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal. MURAVEYNYK, on the other hand teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal.
More specifically, MURAVEYNYK teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user (paragraphs 0025 – 0027) and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal (paragraphs 0025 – 0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of MURAVEYNYK with the teachings of Hattori in view of Scott to have a system that notifies that the user of a zoom 


Regarding claim 29, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the first field of view of the first image includes a view of at least a portion of the vehicle (figures 3A and 6A; wherein the first field of view of the first image includes a view of at least a portion of the vehicle).

Regarding claim 30, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second image is an enlarged image of the specific region of the image captured by the vehicle camera (figures 3C, 6C; wherein the second image is an enlarged image of the specific region of the image captured by the vehicle camera).

Regarding claim 31, as mentioned above in the discussion of claim 30, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the enlarged image of the specific region includes a portion of the vehicle (figures 3C, 6C; wherein the enlarged image of the specific region includes a portion of the vehicle).

Regarding claim 32, as mentioned above in the discussion of claim 30, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Scott teaches wherein the amount of enlargement of the specific region is determined by a stored setting value of the enlargement data determined by the user (paragraphs 0088 – 0091 also figure 1 item 104; wherein the amount of enlargement of the specific region is determined by a stored setting value of the enlargement data determined by the user).

Regarding claim 33, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the vehicle camera is installed in a rear portion of the vehicle (figures 1B and paragraph 0048), and wherein a display unit configured to display the first and second images is installed inside the vehicle (figure 1A/4/7 item 93 display installed inside the vehicle for displaying).

Regarding claim 34, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second image is generated based on the first image (figures 3C, 6C; wherein the second image is generated based on the first image.

claim 35, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the first image is the captured image (figures 3A, 6A; wherein the second image is generated based on the first image.

Regarding claim 38, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second image is generated based on the first image (figures 3C, 6C; wherein the second image is generated based on the first image.

Regarding claim 39, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the first image is the captured image (figures 3A, 6A; wherein the second image is generated based on the first image.

Regarding claim 42, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second image is generated based on the first image (figures 3C, 6C; wherein the second image is generated based on the first image.

Regarding claim 43, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  

Regarding claim 46, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Scott teaches wherein the information representing that the output image is enlarged corresponds to a zoom level selected by the user (paragraphs 0010 – 0020, 0069 – 0084 and figures 8 – 12; wherein the information representing that the output image is enlarged corresponds to a zoom level selected by the user).

Regarding claim 47, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second field of view corresponds to the selection signal (figures 1A/4/7 also figures 3A – 3C and 6A – 6C; displaying according to system and input).

Regarding claim 48, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Scott teaches wherein the second field of view corresponds to a zoom level selected from plural zoom levels selectable by the user (paragraphs 0088 – 0091 also figure 1 item 104).

claim 49, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Scott teaches wherein the information representing that the output image is enlarged corresponds to a zoom level selected by the user (paragraphs 0010 – 0020, 0069 – 0084 and figures 8 – 12; wherein the information representing that the output image is enlarged corresponds to a zoom level selected by the user).

Regarding claim 50, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second field of view corresponds to the selection signal (figures 1A/4/7 also figures 3A – 3C and 6A – 6C; displaying according to system and input).

Regarding claim 51, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Scott teaches wherein the second field of view corresponds to a zoom level selected from plural zoom levels based on the selectable by the user (figures 1A/4/7 also figures 3A – 3C and 6A – 6C; displaying according to system and input).

Regarding claim 52, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Scott teaches wherein the information representing that the output image is enlarged corresponds to a zoom level selected by the user (paragraphs 0010 – 0020, 

Regarding claim 53, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Hattori teaches wherein the second field of view corresponds to the selection signal (figures 1A/4/7 also figures 3A – 3C and 6A – 6C; displaying according to system and input).

Regarding claim 54, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.  Additionally, Scott teaches wherein the second field of view corresponds to a zoom level selected from plural zoom levels selectable by the user ((paragraphs 0010 – 0020, 0069 – 0084 and figures 8 – 12; wherein the second field of view corresponds to a zoom level selected from plural zoom levels selectable by the user).

Regarding claim 55, Hattori teaches a signal processing system for a vehicle camera system (figure 1A, 4, 7, and 11 - 12) comprising: circuitry configured to: generate a first image from an image captured by a vehicle camera adapted to be mounted on a vehicle, the first image having an image area and a first field of view when the vehicle camera system including the vehicle camera is changed over from a non-active state to an active state (figures 3A, 6A; also, figures 2A – 2C, 5A – 5C, and 8A – 8C); generate, when the vehicle camera system is in its active state, a second image based on the image 
However, Hattori fails to teach the second image having the second field of view being displayed with information indicating that the displayed image is enlarged; generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user, the second image being a specific region of the first image at the position determined by the user. Scott, on the other hand teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged; generate enlargement and position data representing an enlargement level and a position, relative to the first image, 
More specifically, Scott teaches the second image having the second field of view being displayed with information indicating that the displayed image is enlarged (paragraphs 0010 – 0020, 0069 – 0084 and figures 8 – 12; zoom level indicator); generate enlargement and position data representing an enlargement level and a position, relative to the first image, selectively determined by a user (paragraphs 0088 – 0091 also figure 1 item 104), the second image being a specific region of the first image at the position determined by the user (paragraphs 0088 – 0091 also figure 1 item 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Scott with the teachings of Hattori to have a system that notifies that the user of a zoom factor of imaging hence improving Hattori invention by allowing improved user notification when capturing images.
However, Hattori in view of Scott fail to teach the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal. MURAVEYNYK, on the other hand teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position determined by the user and output to the display unit the second image being the enlargement of the specific region at the determined position in response to a selection signal.
More specifically, MURAVEYNYK teaches the second image being an enlargement of a specific region of the first image, the specific region being at the position 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of MURAVEYNYK with the teachings of Hattori in view of Scott to have a system that notifies that the user of a zoom factor of imaging hence improving Hattori invention by allowing improved user to quickly and easily zoom on a specific region thereby improving the invention of Hattori.

Claims 36, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US PgPub No. 2009/0059006) in view of Scott (US PgPub No. 2008/0057941) in view of MURAVEYNYK (US PgPub No. 2009/0295830) in view of Lyu (US PgPub No. 2006/0081887).
Regarding claim 36, as mentioned above in the discussion of claim 16, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.
Additionally, Hattori teaches wherein the imaging device includes a wide-angle lens capturing a subject (figures 3A and 6A captured with wide lens used to capture rear view of a car).
However, Hattori fails to teach wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light from a subject. Lyu, on the other hand teaches wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Lyu with the teachings of Hattori in view of Scott in view of MURAVEYNYK because teaches in at least in paragraph 0004 that using the invention low cost fabrication, low power consumption with a single voltage power supply, system-on-chip integration, high-speed operation (e.g., capturing sequential images at high frame rates), highly-integrated pixel arrays, on-chip image processing systems, random access to unit pixels thereby improving Hattori.

Regarding claim 40, as mentioned above in the discussion of claim 22, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.
Additionally, Hattori teaches wherein the imaging device includes a wide-angle lens capturing a subject (figures 3A and 6A captured with wide lens used to capture rear view of a car).
However, Hattori fails to teach wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light from a subject. Lyu, on the other hand teaches wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light.
More specifically, Lyu teaches wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light (figure 0004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Lyu with the teachings 

Regarding claim 44, as mentioned above in the discussion of claim 28, Hattori in view of Scott in view of MURAVEYNYK teach all of the limitations of the parent claim.
Additionally, Hattori teaches wherein the imaging device includes a wide-angle lens capturing a subject (figures 3A and 6A captured with wide lens used to capture rear view of a car).
However, Hattori fails to teach wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light from a subject. Lyu, on the other hand teaches wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light.
More specifically, Lyu teaches wherein the imaging device includes a CMOS image sensor performing photoelectric conversion for light (figure 0004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Lyu with the teachings of Hattori in view of Scott in view of MURAVEYNYK because teaches in at least in paragraph 0004 that using the invention low cost fabrication, low power consumption with a single voltage power supply, system-on-chip integration, high-speed operation (e.g., capturing 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
02/17/2021